964 A.2d 298 (2009)
197 N.J. 499
In the Matter of Edward J. KING, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-225, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), EDWARD J. KING of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2005, should be reprimanded based on *299 discipline imposed in the Commonwealth of Pennsylvania that in New Jersey violates RPC 8.1(a) (false statement of material fact on bar admission application), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that EDWARD J. KING is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.